Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Previous objections and rejections under 35 USC §112 have been overcome and accordingly withdrawn.  
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-3, 5, 6, 8-10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. App. 2012/0257341) in view of Pope et al. (U.S. App. 2013/0307818) Conner et al. (U.S. App. 2014/0263679) in further view of Casparian et al. (U.S. App. 2015/0061901).
In regard to claim 1, Wang teaches an electronic device (See Title), comprising: a housing comprising a wall (see Fig. 1 Item 12), the housing defining a first opening, a second opening, and an internal volume (see Fig. 1, Items 19, 22 are openings and exploded view Fig. 3 volume); a speaker disposed at least partially within the internal volume and positioned to direct sound through the first opening (see Para. 53 speaker); a sensor assembly positioned within the second opening (see Fig. 1 and 3 button 19).
Wang is not relied upon to teach the sensor assembly comprising: a sensor cover defining an accessible and movable outer surface; and a movement sensor capable of detecting a first movement of the outer surface and providing a first signal in response to the first movement, the movement sensor further capable of detecting a second movement of the outer surface and providing a second signal in response to the second movement, the second movement being in a different direction than the first movement; and an acoustic component in communication with the movement sensor and capable of providing, based on the first signal, an acoustic feedback.
However, Pope teaches the sensor assembly comprising: a sensor cover defining an accessible and movable outer surface (see Para. 26, 31 and Fig. 1 and 3, Item 112 is lens to guide to button); and a movement sensor capable of detecting a first movement of the outer surface and providing a first signal in response to the first movement sensor further capable of detecting (see Para. 85 also detects a fingerprint).
It would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable button of Pope to provide tactile feedback (See Para. 13). 
Wang and Pope are not relied upon to teach a second movement of the outer surface and providing a second signal in response to the second movement, the second movement being in a different direction than the first movement; and an acoustic component in communication with the movement sensor and capable of providing, based on the first signal, an acoustic feedback.
However, Conner teaches a pushbutton/dial interface with a second movement of the outer surface and providing a second signal in response to the second movement, the second movement being in a different direction than the first movement (see Figs. 5A-6 rotatable ring 512 rotates and clicks down so X-Y-Z input movement); and an acoustic component in communication with the movement sensor and capable of providing, based on the first signal, an acoustic feedback (see Para. 59 clicking sound).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the button of Wang as modified by the movement of Pope to include a clicking sound of Conner so as to impart a feeling of user confidence in clicking (see Para. 59). 
Wang in view of Pope and Conner are not relied upon to teach the movement sensor is a light detecting sensor. 
movement sensor is a light detecting sensor (see Para. 27 and 40-44 optical displacement detects key press movement upwards and downwards).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the button of Wang as modified by the movement of Pope to include a clicking sound of Conner with optical sensors of Casparian for detecting the amount of pressure applied by a user to provide variable input signals (see Para. 7). 
Regarding claim 2, Wang in view of Pope and Conner and Casparian teach all the limitations of claim 1 above. Wang further teaches a wearable device (see Para. 45).
Wang and Pope are not relied upon to teach wherein the acoustic feedback mimics a sound of a mechanical component.
However, Conner teaches wherein the acoustic feedback mimics a sound of a mechanical component (see Para. 59 clicking sound).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the button of Wang as modified by the movement of Pope to include a clicking sound of Conner so as to impart a feeling of user confidence in clicking (see Para. 59). 
Regarding claim 3, Wang in view of Pope and Conner and Casparian teach all the limitations of claim 2 above. Pope in combination with Conner further teaches wherein the acoustic component produces a clicking sound (see Para. 59 clicking sound of Conner) in response to the first signal (see Para. 36 and 51 of Pope pushbutton signal and feedback of Pope).

Regarding claim 5, Wang in view of Pope and Conner and Casparian teach all the limitations of claim 1 above. Wang further teaches wherein the wall is a side wall of the housing (see Fig. 3, multiple sidewalls).
Regarding claim 6, Wang in view of Pope and Conner and Casparian teach all the limitations of claim 1 above. Wang is not relied upon to teach wherein the accessible and movable outer surface is offset from an exterior surface defined by the wall.
	However, Pope teaches a pushbutton input wherein the accessible and movable outer surface is offset from an exterior surface defined by the wall (see Fig. 3, and Para. 44 guiding finger onto button).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable button of Pope to provide tactile feedback (See Para. 13). 
Regarding claim 8, Wang in view of Pope and Conner and Casparian teach all the limitations of claim 1 above. Wang is not relied upon to teach wherein the movement sensor is capable of detecting a push input on the sensor cover.
However, Pope teaches a pushbutton input wherein the movement sensor is capable of detecting a push input on the sensor cover (see Fig. 3, push input on cover).

Wang in view of Pope and Conner are not relied upon to teach the movement sensor is a light detecting sensor. 
However, Casparian teaches the movement sensor is a light detecting sensor (see Para. 27 and 40-44 optical displacement detects key press movement upwards and downwards).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the button of Wang as modified by the movement of Pope to include a clicking sound of Conner with optical sensors of Casparian for detecting the amount of pressure applied by a user to provide variable input signals (see Para. 7). 
Regarding claim 9, Wang in view of Pope and Conner and Casparian teach all the limitations of claim 1 above. Wang is not relied upon to teach wherein the movement sensor is capable of detecting a motion of the sensor cover.
However, Pope teaches a pushbutton input wherein the movement sensor is capable of detecting a motion of the sensor cover (see Fig. 3, push input on cover).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable button of Pope to provide tactile feedback (See Para. 13). 
Wang in view of Pope and Conner are not relied upon to teach the movement sensor is a light detecting sensor. 
movement sensor is a light detecting sensor (see Para. 27 and 40-44 optical displacement detects key press movement upwards and downwards).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the button of Wang as modified by the movement of Pope to include a clicking sound of Conner with optical sensors of Casparian for detecting the amount of pressure applied by a user to provide variable input signals (see Para. 7). 
Regarding claim 10, Wang in view of Pope and Conner and Casparian teach all the limitations of claim 1 above. Wang is not relied upon to teach wherein the sensor assembly comprises a pre-assembled module .
However, Pope further teaches wherein the sensor assembly comprises a pre-assembled module (see Figs. 1 and 2 assembled pushbutton inside housing attached to a sidewall).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time to modify the button of Wang to include a moveable pre-assembled button of Pope to provide tactile feedback (See Para. 13). 
Regarding claim 21, Wang in view of Pope and Conner and Casparian teach all the limitations of claim 1 above. Wang further teaches wherein the speaker is positioned proximate to the sensor assembly (see Fig. 1, speaker openings 22 and 24 are near pushbutton 19).
Allowable Subject Matter
Claims 22-30 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694